ORDER
This matter having been duly presented to the Court on the application of JOSEPH R. GIANNINI, and good cause appearing;
It is ORDERED that the motion to vacate the Order of March 20, 1990, is granted; and it is further
ORDERED that JOSEPH R. GIANNINI show cause on January 14, 1991, at 2:00 p.m., in the Supreme Court Courtroom Hughes Justice Complex, Trenton, why he should not be publicly reprimanded or otherwise disciplined for violations of RPC 3.5 and RPC 8.4; and it is fürther
ORDERED that respondent shall serve and file any supplemental brief on or before January 3, 1991, and the Office of Attorney Ethics may respond on or before January 10, 1991; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court.